Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said 
process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 7-8, 10 28-29, 34 39 drawn to power control based on a first parameter 
Group II, claim(s) 1, 3, 28, 30 drawn to power control based on second parameter.
Group III, claim(s) 1, 4-6 28 31-32 drawn to power control based on a fourth parameter.
Group IV, claim(s) 1, 7, 28, 36-37 drawn to power control on a selected channel type
Group V, claim(s) 1, 9 28 35 drawn to power control based on a fifth parameter.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of power control based on a choice of parameters, this technical Seol (US 2014/0185481). 
Regarding generic claims 1 and 28, Seol discloses a power control method implemented by a first terminal. the power control method comprising:
obtaining, parameter information for power control, wherein the parameter information comprises at least one of a first parameter, a second parameter, or a third parameter, [0061-0062, 0075-0077, parameters are claims as alternatively, though more than one is met, only one must be contained in the reference to meet the claimed language]
wherein the first parameter comprises a network beam reception gain of a network device or a terminal beam sending gain of the first terminal,  [0061-0062, gain and gain difference are used]
wherein the second parameter comprises an interference value of interference caused by a second terminal to the first terminal on a target beam,   [0075-0077, SINR]
wherein the third parameter comprises a beam-specific target power or a terminal-specific target power, wherein the beam-specific target power is set by the network device for the target beam or a target beam pair,  and wherein the terminal-specific target power is set by the network device for the first terminal on the target beam or the target beam pair: [0075-0077; Target SINR involves finding a target signal power level.]
and determining, based on the parameter information, an uplink transmit power of uplink transmission of the target beam or the target beam pair. [0075]
Thus each parameter creates a distinct species requiring a separate search, as the generic requires each parameter in the alternative and thus not positively claimed to establish a dependent claim, each dependent claim establishes a different inventions. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.